Citation Nr: 1812766	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a right foot fracture.

3.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease (hereinafter a "lumbar spine disability").  

4.  Entitlement to service connection for residuals of a broken jaw.

5.  Entitlement to service connection for right ankle fracture, to include as secondary to service-connected lumbar spine disability.  

6.  Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome of the right wrist, right wrist strain, and right wrist ligament tear.  

7.  Entitlement to service connection for a neck disability, to include as secondary to service-connected lumbar spine disability.  

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1958 to January 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2012, August 2012, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Decision Review Officer at a November 2014 RO hearing and before the undersigned Veterans Law Judge at an October 2017 Travel Board hearing.  Transcripts of these hearings are of record.

Although the issue certified to the Board was for PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

Following the January 2015 statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in January 2015.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).

In April 2015, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the American Legion as his representative.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to higher evaluations for bilateral hearing loss, residuals of a right foot fracture, and a lumbar spine disability; entitlement to service connection for a right ankle fracture, a neck disability, and an acquired psychiatric disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not have a current diagnosis for a broken jaw, or any residuals of a broken jaw.  

2.  The preponderance of the evidence demonstrates that the Veteran's currently diagnosed right wrist disability is not etiologically related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for residuals of a broken jaw have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria to establish entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome of the right wrist, right wrist strain, and right wrist ligament tear, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection 

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

	Residuals of a Broken Jaw

The Veteran generally asserts that his current jaw symptoms are related to his active duty service.  

Service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for a broken jaw.  Records do show sporadic complaints of jaw symptoms.  

An October 1958 enlistment examination showed normal mouth and throat clinical evaluation results.  Dental examination results were found to be acceptable.  There was no change in the these objective findings at his April 1961 re-enlistment examination.  

A November 1962 STR reflects that the Veteran sought treatment for pain in the angle of his jaw which had begun that morning.  An objective evaluation revealed that his neck was mildly tender with tonsillar nodes.  The Veteran was diagnosed with tender left neck adenopathy probably secondary to pharyngitis.  

A September 1964 STR documents that the Veteran had a lump under the right side of his jaw, which would sometimes swell up.  He was diagnosed with gingivitis.  

Periodic examinations performed in February 1965 and January 1967 showed normal mouth and throat clinical evaluation results and acceptable dental examination findings.  

In March 1975, the Veteran sought treatment for pain in his right lower jaw line with swelling and pain radiating to his right shoulder.  An objective evaluation revealed lymphadenopathy of the right lower jaw and slight inflammation in the throat.  He was referred to an ear, nose and throat (ENT) specialist for further evaluation.  The ENT specialist found that the Veteran had a tender and sore right neck and throat pain with swallowing.  The Veteran was diagnosed with dysphagia.  

At an October 1978 periodic examination, the Veteran had normal mouth and throat clinical evaluation results and acceptable dental findings.  

At an October 1979 separation examination, the Veteran had normal mouth and throat clinical evaluation results, and in the associated report of medical history, no pertinent symptomatology was noted.  

The only post-service treatment record documenting any jaw-related symptoms is a January 1998 private treatment record.  At his private clinic visit, the Veteran complained of jaw pain for months with no reported trauma.  He did indicate that he had wisdom teeth removed in the past.  An objective evaluation revealed that the Veteran's jaw had severe crepitus with range of motion and was tender to palpation.  The Veteran's private physician diagnosed him with temporomandibular (TMJ) syndrome.  

In May 2012, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran gave a history of being smacked around, but provided no specific history of any jaw fracture.  Upon an objective evaluation, the VA examiner diagnosed the Veteran with periodontal disease, but found no evidence of a jaw fracture or residuals of a jaw fracture.  No TMJ complaints were made, and the TMJ examination was normal.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for residuals of a jaw fracture is warranted.

The Veteran's STRs are negative for a jaw fracture or any residuals of a jaw fracture.  Although the Veteran did make sporadic complaints related to his jaw, during his most recent in-service report of jaw-related problems in March 1975, he was diagnosed with having lymphadenopathy with dysphagia.  It appears that the condition resolved, as his October 1979 separation examination did not show any further jaw-related problems.  Indeed, his mouth and throat clinical evaluation results were normal.  

The Veteran is certainly competent to report his symptoms of jaw problems.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, at his May 2012 VA examination, the Veteran did not report any trauma to his jaw other than being smacked.  Moreover, he denied having any symptoms of TMJ.  

No underlying chronic disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The available evidence shows a January 1998 diagnosis for TMJ syndrome, however, it does not demonstrate that this condition was more than acute, as no further jaw-related complaints or treatment were documented.  Notably, after an objective evaluation, which included a review of the Veteran's medical records, the May 2012 VA examiner found no evidence of TMJ, a jaw fracture, or any residuals of a jaw fracture. 

Thus, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for residuals of a jaw fracture.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Right Wrist Disability 

At his October 2017 Board hearing, the Veteran testified that his current right wrist disability occurred during service when he slammed his M-14 rifle to get a bullet jammed in the rifle loose.  He indicated that he performed this action constantly during his active duty service, which caused him developed right wrist pain and ultimately led to his post-service right wrist surgery.   

The Veteran's STRs show that he entered service with normal upper extremities clinical evaluation results.  See October 1958 enlistment examination.  The only documented right wrist complaint was a June 1963 STR reflecting treatment for a right wrist sprain.  He received an Ace wrap bandage and warm soaks.  Subsequent periodic examinations were negative for any further right wrist problems.  See February 1965 Annual Physical, January 1967 Re-enlistment examination, and October 1978 periodic examination.  At his October 1979 separation examination and associated report of medical history, no pertinent symptomatology was reported.  

The first available documented record of treatment related to the Veteran's right wrist problems was in 2008.  At an August 2008 private clinic visit, the Veteran complained of right hand numbness and tingling, which reportedly began several months ago.  After an x-ray of the cervical spine, which revealed multilevel degenerative disc disease (DDD) of the cervical spine, the private physician's impression was cervical DDD and rule out cervical radiculopathy versus carpal tunnel syndrome.  

An April 2010 VA Hand Surgery Consult reflects that the Veteran presented with right hand symptoms suggested of carpal tunnel syndrome.  He reported that six months after discharge, he began having intermittent symptoms of burning pain of the dorsal and volar midline of the hand, wrist and the forearm and numbness and tingling in the same distribution plus the ulnar digits.  Following an objective evaluation, including electromyography and nerve conduction studies, the VA treating physician diagnosed the Veteran with right wrist carpal tunnel syndrome.  

A February 2011 private operative report documents that the Veteran underwent a right wrist arthroscopic triangular fibrocartilage complex tear (TFCC) debridement, open excision of a wrist ganglion cyst, and carpal tunnel release.  The post-operative diagnosis was right wrist TFCC tear with scapholunate tear and ganglion cyst of the wrist with carpal tunnel syndrome.

In December 2011, the Veteran underwent a VA examination.  The VA examiner found that the Veteran's in-service right wrist strain had resolved within a few days.  Upon objective evaluation, the VA examiner diagnosed the Veteran with right wrist strain.  Taking into consideration the Veteran's June 1963 treatment for right wrist strain and his lay assertion that he had injured his right wrist as a result of jamming ammunition into his rifle, the VA examiner opined that it was less likely as not that the Veteran's current right wrist disability, to include ganglion cyst, carpal tunnel syndrome, and torn ligament, were related to his active duty service.  That determination was based on the lack of any signs or symptoms of the Veteran's minor right wrist sprain and any type of jamming-type injury during the remainder of his military career.  Rather, the VA examiner found that his current right wrist disability seemed to develop over the last 10 years.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a right wrist disability is warranted.

The evidence shows that the Veteran has a current diagnosis for a right wrist disability, to include carpal tunnel syndrome and ligament tear.  

The Board recognizes the Veteran's competent assertions that he injured his right wrist during service due to the constant action of slamming his M-14 rifle to loosen ammunition.  These statements also appear to be credible, as there is no evidence to the contrary; therefore, the evidence overwhelmingly demonstrates that the Veteran sustained an injury to his right wrist during service.  The question remains whether the Veteran's current right wrist disability is etiologically related to his active duty service, to include his reported in-service injury.  

The Board finds that the December 2011 VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's current right wrist disability, as it was based on a thorough examination of the Veteran, a review of his medical records, and consideration of his lay assertions, and was supported by a fully articulated rationale.  The most persuasive evidence of record shows that the Veteran's right wrist disability was not etiologically related to his 1963 right wrist sprain, which was shown to have resolved during service, his asserted right wrist injury from slamming his rifle, or any other incident of service.  Notably, the VA examiner concluded that the Veteran's current right wrist disability actually developed many years after service.  Furthermore, the Board finds that the Veteran has not presented any medical evidence to the contrary.  

Finally, the Board finds that the only evidence supporting the Veteran's contention that his current right wrist disability is related to an in-service injury is own lay assertions.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge or training to relate his current right wrist carpal tunnel syndrome and ligament tear to an injury sustained during his active duty service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay assertions are not competent to provide an etiological opinion for his right wrist disability, and thus, offers little probative value.

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a right wrist disability, to include carpal tunnel syndrome of the right wrist, right wrist strain, and right wrist ligament tear.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a broken jaw is denied.

Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome of the right wrist, right wrist strain, and right wrist ligament tear, is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

With regard to the higher evaluation claims for bilateral hearing loss, residuals of a right foot fracture, and lumbar spine disability, the Veteran's last VA examination was in December 2014, December 2011, and December 2011, respectively.  At his October 2017 Board hearing, the Veteran testified that his hearing had worsened since the last VA examination.  Additionally, the Veteran indicated that his right foot had also worsened, as he described falling several times, and not being stable.  Furthermore, the Veteran testified that he had radiating lumbar spine pain into his left hip.  Private treatment records in 2013 and 2014 reflect that the Veteran now complained of radiating pain down his right lower extremity and had been diagnosed with lumbar radiculopathy.  Finally, at 2014 and 2015 private clinic visits, the Veteran reported being unable to continue working in construction, because his back was getting worse.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2017).  As the evidence suggests that the Veteran's bilateral hearing loss, residuals of a right foot fracture, and lumbar spine disability may have worsened since his last VA examinations, a remand is required to determine the current severity of his service-connected disabilities.

With regard to the service connection claim for a right ankle fracture, the Veteran stated that his service-connected lumbar spine disability, including his associated radiculopathy, caused him to have a right ankle fracture.  At a March 2014 VA examination, the VA examiner opined that the Veteran's right ankle fracture was less likely as not proximately due to or the result of his lumbar spine disability.  While the Board finds that the opinion addresses causation, that opinion is inadequate, because it does not address the aggravation prong for secondary service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, the Veteran has also stated that his right ankle fracture may have occurred due to his lumbar radiculopathy.  As the determination as to whether the Veteran's service connection claim for a right ankle fracture is warranted may depend on the outcome of his higher evaluation claim for a lumbar spine disability, the Board also finds that these issues are inextricably intertwined.  Accordingly, before obtaining a new VA opinion addressing secondary service connection for a right ankle fracture, the Veteran's higher evaluation claim for a lumbar spine disability must first be considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

With regard to the Veteran's service connection claim for a neck disability, the Veteran asserts that he injured his neck during the same October 1969 jeep accident in which he had injured his back.  He also contends that while building a bunker, he experienced a neck injury when a 500-pound door fell on him.  He said that he continued to have neck problems since service.  At a December 2011 VA examination, the VA examiner opined that it was less likely as not that the Veteran's current neck disability was caused by, or aggravated by, his service-connected lumbar spine disability.  However, no opinion was provided that addressed whether the Veteran's current neck disability was directly related to his active duty service, to include his reported in-service neck injuries.  Therefore, the Board finds that the available evidence of record is not sufficient to determine whether service connection for a neck disability is warranted.  Accordingly, a remand to obtain a supplemental VA opinion addressing direct service connection is required.  

With regard to the Veteran's claim for acquired psychiatric disorder, to include PTSD, the Veteran does not currently have an adequate diagnosis for PTSD.  The Veteran submitted a January 2017 private treatment record, which included a PTSD diagnosis, but there was no underlying explanation for the basis for that diagnosis.  The only symptoms identified by the private physician were memory loss, behavioral changes and depression.  No stressor was discussed.  Therefore, the Board finds that this PTSD diagnosis is not reliable.  

At the Veteran's March 2014 VA examination, the VA examiner found that the Veteran's PTSD stressor, which represented a fear of hostile military or terrorist activity, was adequate to support a PTSD diagnosis.  The VA examiner found that the Veteran did not meet the DSM-V criteria for a PTSD diagnosis.  Because the Veteran filed his substantive appeal for his claim for PTSD to the Board in January 2015, this claim is appropriately governed by the amended DSM-V criteria.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

Additionally, the March 2014 VA examiner diagnosed the Veteran with persistent depressive disorder and neurocognitive disorder.  Relying on medical records finding that the onset of his persistent depressive disorder occurred in 2008, the VA examiner found that the Veteran's persistent depressive disorder was less likely as not related to his conceded stressor of fear of hostile military or terrorist activity.  No etiological opinion was provided addressing the Veteran's diagnosis for a neurocognitive disorder.  Moreover, private treatment records also reflect additional mental health diagnoses for major depressive disorder, panic disorder without agoraphobia and generalized anxiety disorder.  The record does not include an etiological opinion that addresses all of the Veteran's current mental health diagnoses, so a remand is required.  

Finally, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his higher evaluation claims for bilateral hearing loss, residuals of a right foot fracture, and lumbar spine disability, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until the higher evaluation claims have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his bilateral hearing loss, residuals of a right foot fracture, lumbar spine disability, right ankle fracture, neck disability and psychiatric disorder that are not currently of record.

2.  After completing the above, to the extent possible, schedule the Veteran for VA examinations to determine the current severity of his service-connected bilateral hearing loss, residuals of a right foot fracture, and lumbar spine disability by an appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner should provide current findings regarding all symptoms associated with the Veteran's service-connected bilateral hearing loss, residuals of a right foot fracture, and lumbar spine disability and should opine as to their severity.

The examiner should comment on the extent of any functional impairment caused by the Veteran's service-connected bilateral hearing loss, residuals of a right foot fracture, and lumbar spine disability, to include in an occupational setting and in performing ordinary, daily activities.  

All findings should be fully documented in the examination report.  

3.  After readjudicating the higher evaluation claim for a lumbar spine disability, obtain a supplemental VA opinion from the March 2014 VA examiner, or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle fracture was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected lumbar spine disability, or any other service-connected disability?  

In providing the above opinion, the examiner should consider the Veteran's lay assertion that his lumbar radiculopathy caused his right ankle fracture.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Obtain a supplemental VA opinion from the December 2011 VA examiner, or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current neck disability had its onset during service, or was otherwise etiologically related to service?

In providing the above opinion, the examiner should address the Veteran's lay assertions that he had neck injuries during service as a result of an October 1969 jeep accident and when a 500-pound door fell on top of him.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

5.  Obtain a supplemental VA opinion from the March 2014 VA examiner, or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, for the examiner to review. 

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not that any of the Veteran's current mental health disorders had their onset during active duty service, or are otherwise etiologically related to service, to include the conceded fear of hostile military or terrorist activity stressor?  

In providing the opinion, the VA examiner should address all of the Veteran current diagnoses for mental health disorders, including persistent depressive disorder, neurocognitive disorder, major depression, panic disorder without agoraphobia, and generalized anxiety disorder.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

6.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


